Title: To Alexander Hamilton from James Reynolds, 15 December 1791
From: Reynolds, James
To: Hamilton, Alexander



Philadelphia, 15th December, 1791.
Sir

I am very sorry to find out that I have been so Cruelly treated by a person that I took to be my best friend instead of that my greatest Enimy. You have deprived me of every thing thats near and dear to me, I discovred whenever I Came into the house. after being out I found Mrs Reynolds weeping I ask’d her the Cause of being so unhappy. She always told me that she had bin Reding. and she could not help Crying when she Red any thing that was Afecting. but seing her Repeatedly in that Setevation gave me some suspicion to think that was not the Cause, as fortain would have it. before matters was Carred to two great a length. I discovered a letter directed to you which I copied of and put it in the place where I found it. without being discovered by Her. and then the evining after. I was Curious anough to watch her. and see give a letter to a Black man in Markett Street. which I followed Him to your door. after that I Returned home some time in the evening, and I broutched the Matter to her and Red the Coppy to her which she fell upon her knees and asked forgiveness and discovered every thing to me Respecting the matter And ses that she was unhappy. and not knowing what to do without some assistance. She Called on you for the lone of some money. which you toald her you would Call on her the Next Evening. which accordingly you did. and there Sir you took the advantage a poor Broken harted woman. instead of being a Friend. you have acted the part of the most Cruelist man in existance. you have made a whole family miserable. She ses there is no other man that she Care for in this world. now Sir you have bin the Cause of Cooling her affections for me. She was a woman. I should as soon sespect an angiel from heven. and one where all my happiness was depending. and I would Sacrefise almost my life to make her Happy. but now I am determed to have satisfation. it shant be onely one [f]amily thats miserable. for I am Robbed of all happiness in this world I am determed to leve her. and take my daughter with me that She shant see her poor mother Lot. now Sir if I Cant see you at your house call and see me. for there is no person that Knowes any thing as yet. And I am tiremd to see you, by some Means or other. for you have made me an unhappy man for eve. put it to your own case and Reflect one Moment. that you should know shush a thing of your wife. would not you have satisfaction yes. and so will I before one day passes me more.
I am yours

James Reynolds.
Mr. Alexander Hamilton.

